IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DR. TIMOTHY AND DEBRA SHROM,                    :   No. 500 MAL 2021
                                                :
                     Respondents                :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
PENNSYLVANIA UNDERGROUND                        :
STORAGE TANK INDEMNIFICATION                    :
BOARD,                                          :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 16th day of February, 2022, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:


      a.     In a matter of first impression before this Court and of substantial public
             importance, did the Commonwealth Court err in reversing the decision of
             the Underground Storage Tank Indemnification Board which correctly held
             that Respondents, Dr. Timothy and Debra Shrom failed to satisfy their
             heavy burden of establishing eligibility for the payment of remediation costs
             by the Underground Storage Tank Indemnification Fund where it is
             undisputed that the underground storage tanks on the Respondents’
             property were not registered and the required registration fee was not paid
             at the time the release as discovered?

      b.     Did the Commonwealth Court’s Order conflict with other relevant appellate
             court authority, particularly Luther P. Miller v. Underground Storage Tank
             Indemnification Bd., 965 A.2d 398 (Pa. Commw. Ct. 2009), which is
             substantially factually identical to the instant case, and with other existing
             case, statutory, and regulatory law, in its characterization of the Board’s
             denial of the Shroms’ claim for remediation costs due to the failure to
             register the USTs as an unpromulgated, de facto regulation?
c.   In a matter of substantial public importance due to its potential to result in
     the Fund’s insolvency, did the Commonwealth Court err in rejecting the
     Board’s finding that the Fund relies upon Pennsylvania Department of
     Environmental Protection registrations in billing the necessary fees to keep
     the Fund solvent?




                          [500 MAL 2021] - 2